 
 
I 
108th CONGRESS
2d Session
H. R. 4962 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Lampson (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To create a commemorative currency program featuring each of the 50 State capitols or statehouses on the $1 Federal reserve note, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 50 State Capitols Commemorative Currency Program.
2.50 State Capitols Commemorative Currency ProgramSection 5114 of title 31, United States Code, is amended by adding at the end the following new subsection:

(d)50 State Capitols Commemorative Currency Program
(1)Redesign beginning in 2005
(A)In generalIn addition to the requirements of subsection (b) (relating to the inclusion of the inscription In God We Trust on all United States currency) and the 8th undesignated paragraph of section 16 of the Federal Reserve Act, during the 10-year period beginning on January 1, 2005, the center panel of the reverse side of the $1 Federal reserve notes shall incorporate designs selected in accordance with this subsection which are emblematic of the capitols or statehouses of the 50 States.
(B)Transition provisionNotwithstanding subparagraph (A), the Secretary may continue to print, and the Board to issue, $1 Federal reserve notes in 2005 which bear the design in effect before the redesign required under this subsection as required to ensure a smooth transition into the 10-year program under this subsection.
(2)Single State designsThe design on the center panel of the reverse side of each $1 Federal reserve note issued during the 10-year period referred to in paragraph (1) shall be emblematic of the capitol or statehouse of 1 of the 50 States.
(3)Issuance of notes commemorating 5 States during each of the 10 years
(A)In generalThe designs for the $1 Federal reserve notes issued during each year of the 10-year period referred to in paragraph (1) shall be emblematic of 5 States selected in the order in which such States ratified the Constitution of the United States or were admitted into the Union, as the case may be.
(B)Number of each of 5 designs in each yearOf the $1 Federal reserve notes issued during each year of the 10-year period referred to in paragraph (1), the Board shall prescribe, in accordance with section 16 of the Federal Reserve Act and on the basis of such factors as the Board determines to be appropriate, the number of $1 Federal reserve notes which shall be issued with each of the 5 designs selected for such year.
(4)Selection of design
(A)In generalEach of the 50 designs required under this subsection for $1 Federal reserve notes shall be—
(i)selected by the Secretary after consultation with—
(I)the Governor of the State whose capitol or statehouse is being commemorated, or such other State officials or group as the State may designate for such purpose; and
(II)the Commission of Fine Arts; and
(ii)reviewed by the Board and the Citizens Coinage Advisory Committee.
(B)Selection and approval processDesigns for $1 Federal reserve notes may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary.
(C)ParticipationThe Secretary may include participation by State officials, artists from the States, engravers of the United States Mint, and members of the general public.
(D)StandardsBecause it is important that the Nation’s coinage and currency bear dignified designs of which the citizens of the United States can be proud, the Secretary shall not select any frivolous or inappropriate design for any $1 Federal reserve note subject to this subsection.
(E)Prohibition on certain representationsNo head and shoulders portrait or bust of any person, living or dead, and no portrait of a living person may be included in the design of a State capitol or statehouse on any $1 Federal reserve note under this subsection.
(5)Application in event of the admission of additional StatesIf any additional State is admitted into the Union before the end of the 10-year period referred to in paragraph (1), the Secretary of the Treasury may print, and the Board issue, $1 Federal reserve notes, in accordance with this subsection, with a design which is emblematic of the capitol or statehouse of such State during any 1 year of such 10-year period, in addition to the $1 Federal reserve notes issued during such year in accordance with paragraph (3)(A).
(6)DefinitionsFor purposes of this subsection, the following definitions shall apply:
(A)BoardThe term Board means the Board of Governors of the Federal Reserve System.
(B)SecretaryThe term Secretary means the Secretary of the Treasury.. 
 
